Citation Nr: 1702031	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-26 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss prior to August 29, 2014.

2.  Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss from August 29, 2014.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to November 1957 and from April 1959 to March 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The October 2011 RO decision granted service connection for bilateral hearing loss and assigned a 30 percent rating effective October 18, 2010.  An October 2014 supplemental statement of the case increased the assigned rating for bilateral hearing loss to 40 percent, effective August 29, 2014.  An August 2015 RO decision denied entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 29, 2014, the Veteran had no better than level V hearing in the right ear and level VIII hearing in the left ear.   

2.  From August 29, 2014, the Veteran has had no better than level VII hearing in both ears.   

3. The Veteran's service connected disabilities currently result in a combined rating of 60 percent and do not meet the schedular requirements for entitlement to a TDIU. 

4.  The most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Prior to August 29, 2014, the criteria for entitlement to rating in excess of 30 percent have not been met for the Veteran's bilateral sensorineural hearing loss.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

2.  From August 29, 2014, the criteria for entitlement to rating in excess of 40 percent have not been met for the Veteran's bilateral sensorineural hearing loss. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

3. The criteria for the assignment of a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See September 2014 and February 2015  VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records, SSA records, private treatment records and VA treatment records.  The Veteran also submitted personal statements in support of his appeal.  No other outstanding evidence has been identified that has not been obtained

A VA audiological exam was conducted in August 2014.  The Veteran's auditory puretone thresholds were measured as was his speech recognition.  The VA examiner recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  The Board concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. at 312. 

II. Factual Background and Analysis

A. Increased Schedular Rating for Bilateral Hearing Loss

Ratings for service-connected disabilities are determined by the applying the criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The rating schedule is the primary guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined; the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be viewed in relation to its history with emphasis on the limitation of activity imposed by the disabling condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by puretone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids. 

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average puretone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86 (b).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id. 

On VA audiology examination dated October 2011, puretone threshold testing revealed the following: 



HERTZ



1000
2000
3000
4000
RIGHT
45
60
60
65
LEFT
65
75
70
70

The puretone threshold average in the right ear was 58 and speech discrimination in the right ear was 72 percent.  The puretone threshold average in the left ear was 70 percent and speech discrimination in the left ear was 52 percent.  The Veteran reported that his hearing began to gradually decrease in 2001.  He indicated current difficulty hearing family members, difficulty hearing at church, and an inability to hear the phone ring over other noise.  The Veteran also stated that he could somewhat hear with the left ear on the phone.  The examiner diagnosed the Veteran with moderately severe hearing loss in his right ear, and severe hearing loss in his left ear.  

An October 2011 RO decision granted service connection for bilateral hearing loss.  A 30 percent rating was assigned effective October 21, 2010, the date the Veteran's claim was received.  

The Veteran requested and received new VA audiological examination in August 2014.  At that VA examination, the puretone thresholds were:




HERTZ



1000
2000
3000
4000
RIGHT
65
80
80
85
LEFT
70
80
80
80

The puretone threshold average in the right ear was 78 and speech discrimination in the right ear was 64 percent.  The puretone threshold average in the left ear was 78 and the speech discrimination in the left ear was 64 percent.  During the exam the Veteran discussed difficulty in hearing people at church as well as having trouble hearing when there is background noise. 

The Board notes that the 2011 VA audiological examination findings do not show an exceptional pattern of hearing loss in the right ear but do show an exceptional pattern of hearing loss in the left ear.  38 C.F.R. § 4.86(a).  Applying the pertinent rating criteria to these findings, the Veteran was shown to have level IV hearing in the right ear and level VIII hearing in the left ear.  See 38 C.F.R § 4.86, Tables VI, VIA.  (For the left ear, use of table VI results in assignment of Roman numeral VIII whereas use of table VIA only results in assignment of Roman numeral VI).  This results in the assignment of a 30 percent rating.  See 38 C.F.R § 4.86, Table VII.

The August 2014 VA examination findings show an exceptional pattern of hearing loss in both ears.  Applying the pertinent rating criteria to these findings, the Veteran was shown to have level VII hearing in the right ear and level VII hearing in the left ear.  See 38 C.F.R § 4.86, Tables VI, VIA.  (For both ears, use of table VI results in assignment of Roman numeral VII, as does use of Table VIA).  This results in the assignment of a 40 percent rating.  See 38 C.F.R § 4.86, Table VII.

Consequently, prior to August 29, 2014, a schedular rating in excess of 30 percent is not warranted and from August 29, 2014, a schedular rating in excess of 40 percent is not warranted.  

The Board notes that September 2010 and January 2014 VA outpatient audiological evaluations indicate that audiometric testing was performed.  There is no indication that these tests were performed according to VA rating specifications.  To the contrary, the September 2010 VA audiologist specifically indicated that he had employed the CID W-22 word list speech discrimination test rather than the Maryland CNC test.  Also, although the January 2014 VA audiologist did not identify the specific speech discrimination test used, given that he made a direct comparison to the earlier September 2010 findings, the evidence tends to indicate that he had similarly employed the CID W-22 word list test.  Given that these tests are not shown to have been performed according to VA rating specifications, they do not provide a basis for assigning a schedular rating in excess of 30 percent prior to August 29, 2014 or a schedular rating in excess of 40 percent from August 29, 2014.

B.  Extraschedular Consideration of Ratings for Hearing Loss

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As the Court explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."

Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing designed to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  The hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing loss patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such functional impairment as an inability to understand certain words in conversation. 

At the October 2011 VA examination the Veteran was diagnosed with moderately severe hearing loss in the right ear and severe hearing loss in the left ear.  The examiner opined that the condition did not affect the Veteran's usual occupation.  However, the hearing loss did affect the Veteran's daily activity making it difficult to participate in regular conversations and difficult hearing in all situations. 

At the August 2014 VA examination, the Veteran stated that his hearing loss impacted his daily life because of his having trouble hearing people at church, requiring his wife to repeat things for him.  The Veteran also stated that he has to look at people directly to understand what they are saying.  At this examination, the Veteran's hearing was shown to have decreased, resulting in the August 2014 rating increase to 40 percent.  The Veteran is currently fitted with hearing aids for both ears, which he wears daily.

There is no indication that the Veteran's hearing loss disability is not contemplated by the existing 30 percent rating effective October 21, 2010 and the existing 40 percent rating assigned effective August 29, 2014.  The type and degree of functional impairment he has suffered over the appeal period, including his difficulty hearing in various real-life situations, has been adequately captured by these already assigned schedular ratings.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, in considering the first step in the Thun three-step inquiry, the Board finds that the evidence does not present exceptional or unusual disability as to render the established rating criteria inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. 111 (2008).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet App. 181 (1998), there are no additional service connected disabilities that have not been attributed to a specific service connected condition.  The Veteran is service connected for hearing loss, traumatic arthritis, scars, superficial (tender), tinnitus and inguinal hernia (evaluated as non-compensable.  However, these disabilities together do not create an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Extraschedular consideration is not required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

	(CONTINUED ON NEXT PAGE)



C. Total Disability Due To Individual Unemployability (TDIU)

i.  Schedular rating for TDIU

VA will grant a total, 100 percent rating for compensation purposes based on individual unemployability (TDIU) when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

If the Veteran has only one service connected disability, it must be rated at least 60 percent disabling to qualify for a schedular TDIU rating.  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16 (b).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran's service connected disabilities include bilateral hearing loss, evaluated as 40 percent disabling; right 5th metacarpal fracture, evaluated as 10 percent disabling; right little finger scar, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and postoperative left inguinal hernia, evaluated as 0 percent disabling.   His combined disability rating, calculated by application of the combined ratings table found at 38 C.F.R. § 4.25 is 60 percent.  Consequently, his service connected disabilities do not meet the criteria for assignment of a TDIU rating on a schedular basis.  38 C.F.R. § 4.16(a).

The Veteran has essentially argued that he should be assigned a schedular TDIU rating because VA should add together the percentage ratings assigned for his service-connected disabilities (i.e. 40+10+10+10=70) to arrive at his combined disability rating.  The method in which VA determines a combined disability rating can be difficult to understand because it does not allow for simply adding together the disability percentages of the various service-connected disabilities.  Instead, it requires the use of the combined ratings table.  Use of this method is mandated by the controlling regulations, specifically 38 C.F.R. § 4.25, and the Board must follow the controlling regulations.  Consequently, the Board does not have a basis for assigning a schedular TDIU rating to the Veteran in this case. 

ii. Extraschedular consideration of TDIU rating

Regarding extraschedular consideration, the Board cannot assign an extraschedular rating in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  However, it must specifically adjudicate whether to refer a TDIU claim to the Director, Compensation and Pension Service, for extraschedular consideration when the Veteran's service connected disabilities to not meet the schedular percentage requirement.  See 38 C.F.R. § 4.16(b).  

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 (b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16 (b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321 (b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16 (b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

The Veteran has not specifically asserted that he is unable to work based on the combination of his service connected disabilities.  Instead, he has simply reported that he is totally disabled due to his decreased lung capacity, his loss of one arm, his drop foot, his advanced age and his back injury.  This assertion does not provide a basis for referral for extraschedular consideration of a TDIU rating as it cites only disabilities that are not service-connected, along with advanced age, which also may not be considered for TDIU rating purposes.  Additionally, the Veteran has not specifically cited any service-connected disabilities as a basis for him being unemployable and although he had filed a previous claim for service connection for decreased lung capacity, this claim is not on appeal before the Board.  Nor is there any other evidence of record that tends to indicate that the Veteran is unemployable as a result of his service-connected disabilities.   Accordingly, the Board finds that referral for extraschedular consideration of TDIU is not warranted.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss prior to August 29, 2014 is denied.

Entitlement to a disability evaluation in excess of 40 percent for bilateral hearing loss from August 29, 2014 is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


